Exhibit 10.2

 

CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED INFORMATION, WHICH APPEARS ON
23 PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL “****,” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

 

SUPPLEMENT NO. PA-489-2

 

TO

 

MASTER PURCHASE AGREEMENT NO. PA-489

 

BETWEEN

 

BOMBARDIER INC.

 

AND

 

SKYWEST AIRLINES, INC.

 

This Supplement when accepted and agreed to by SkyWest Airlines, Inc. (the
“Buyer”) will become part of the Master Purchase Agreement No. PA-489 entered
into between BOMBARDIER INC., a Canadian corporation represented by Bombardier
Aerospace, Regional Aircraft having offices at 123 Garratt Boulevard, Downsview,
Ontario, Canada  (“Bombardier”) and SKYWEST AIRLINES, INC. (“Buyer”) dated the
7th day of November 2000 (the “Agreement”) and will evidence our further
agreement with respect to the matters set forth below.

 

The provisions of the Agreement shall apply to the Bombardier products purchased
and sold in accordance with this Supplement.  All capitalized terms herein,
unless defined herein, shall have the same respective meanings as in the
Agreement.  This Supplement is subject to the provisions of the Agreement, all
of which are incorporated herein, provided that in the event of any
inconsistency between the provision of the Agreement and the provisions of this
Supplement, the latter shall take precedence.

 

ARTICLE 1                                                        SUBJECT MATTER
OF SALE

 

Article 1 supplements Article 2 of the Agreement.

 

1.1                                 Aircraft

 

Subject to the provisions of the Agreement and this Supplement, Bombardier will
sell and Buyer will purchase Thirty (30) aircraft model CL-600-2C10 Canadair
Regional Jet Series 700 aircraft manufactured pursuant to Type Specification
number RAD-670-100 Revision E dated September 2002 noted in Schedule 1 hereto as
same may be modified from time to time in accordance with the Agreement and this
Supplement (the “Specification”) as supplemented to reflect the incorporation of
the Buyer selected optional features (“Buyer Selected Optional Features”) set
forth in Schedule 2 hereto (collectively the Aircraft”).

 

 

 

 

Initials

 

 

 

 

 

Buyer        Bombardier       

 

1

--------------------------------------------------------------------------------


 

ARTICLE  2.0                                           PRICE

 

Article 2 supplements Article 4 of the Agreement.

 

2.1                                 (a)                                  The
base price for each of the Aircraft (excluding the Buyer Selected Optional
Features) Ex Works (Incoterms 1990) Bombardier’s facilities in Dorval, Quebec is
**** expressed in July 1, 2003 dollars.

 

(b)                                 The base price of the Buyer Selected
Optional Features is One Million Forty One Thousand and Eighty Three United
States Dollars ****expressed in July 1, 2003 dollars.

 

The Aircraft base price shall be the base price for the Aircraft as stated in
paragraph (a), plus the base price of the Buyer Selected Optional Features as
stated in paragraph (b) (“Base Price”).

 

2.2                                 The price of the Aircraft for the Scheduled
Delivery Date shall be the Base Price adjusted for changes made pursuant to
Article 11 of the Agreement and any Regulatory Changes pursuant to Article 8.4
of the Agreement, and further adjusted to the Delivery Date to reflect economic
fluctuations during the period from July 1, 2003 to the Delivery Date of each
Aircraft (“Aircraft Purchase Price”).  Such adjustments shall be based on the
economic adjustment formula attached hereto as Schedule 3 (“Economic Adjustment
Formula”) but when adjusted, the Aircraft Purchase Price shall in no case be
lower than the Aircraft Base Price, as stipulated in Article 2.1 herein. 
Pursuant to Schedule 3 of this Supplement, Bombardier agrees to set the indices
used to calculate the Economic Adjustment Formula as of the first day of each
applicable delivery month referenced in Article 4.0 of this Supplement for
Aircraft with Scheduled Delivery Date(s) in such delivery month.  Bombardier
agrees that the average annual escalation to be charged on the Aircraft Purchase
Price for each Aircraft scheduled for delivery within a eight (8) year period
from the execution of this Supplement from July 1, 2003 to the date of delivery
of the last such Aircraft shall not exceed ****percent per year on average.

 

2.3                                 Upon delivery and payment in full for each
of the Aircraft, Bombardier shall issue a credit memorandum to Buyer in the
amount of ****expressed in July 1, 2003 dollars.  Such credit memorandum will be
adjusted to the date of delivery of the Aircraft in accordance with the Economic
Adjustment Formula, but when adjusted, shall in no case be lower than such
amount, and shall be used by Buyer against the Aircraft Purchase Price.

 

ARTICLE  3.0                                           PAYMENT

 

Articles 3.1.1 and 3.1.2 supplement Article 5.1 of the Agreement.

 

2

--------------------------------------------------------------------------------


 

Article 3.2 supplements Article 5.4 of the Agreement.

 

3.1.1                        Bombardier and Buyer agree that all progress
payments relating to the twenty-nine (29) Conditional Aircraft under Supplement
No. PA-489-1 to the Agreement held by Bombardier as of September 8, 2003 shall
not be returned to Buyer but shall be retained by Bombardier and applied against
the payments due to Bombardier pursuant to Article 3.1.2 below.

 

3.1.2                        Terms of payment for each Aircraft are as follows:

 

i.                                          ****                    of the
Aircraft Purchase Price minus the credit memorandum in Article 2.3 of this
Supplement (the “Net Aircraft Purchase Price) upon execution of this Supplement;

 

ii.                                       ****                    of the Net
Aircraft Purchase Price eighteen (18) months prior to the Scheduled Delivery
Date of each Aircraft;

 

iii.                                    ****                    of the Net
Aircraft Purchase Price twelve (12) months prior to the Scheduled Delivery Date
of each Aircraft; and

 

iv.                                   the balance of the Aircraft Purchase Price
on delivery of each Aircraft.

 

All payments referred to in 3.1.2 (ii) through (iii) above are to be made on the
first day of the applicable month.

 

In the event that an Aircraft is financed by a third party, the payments
referred to in 3.1.2, which are applicable to such Aircraft, shall be returned
to Buyer following delivery of the Aircraft and upon such Aircraft being closed
into permanent financing, in accordance with Article 3.0 of Schedule 6 to this
Supplement.

 

3

--------------------------------------------------------------------------------


 

3.2                                 Buyer shall make all payments due under this
Agreement and this Supplement in immediately available United States Dollars by
deposit on or before the due date, to Bombardier’s account in the following
manner:

 

 

(A)

 

TRANSFER TO:

 

BANK OF AMERICA
1401, ELM STREET
DALLAS, TEXAS, U.S.A.
75283

 

 

 

 

 

 

 

Account Name:

 

Bombardier Inc.

 

 

Account #:

 

3751606624

 

 

Bank Name:

 

Bank of America Texas

 

 

ABA#:

 

111000012

 

 

 

 

 


 


 


PLEASE REFERENCE:  INVOICE # AND/OR AIRCRAFT SERIAL #

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4.0                                              DELIVERY PROGRAM

 

Article 4.0 supplements Article 6.0 of the Agreement.

 

4.1                                 The Aircraft set forth in Column 1 shall be
offered for inspection and acceptance to Buyer at Bombardier’s facility in
Montreal, Quebec during the months set forth in Column 2 (the “Scheduled
Delivery Dates”).

 

FIRM AIRCRAFT DELIVERY SCHEDULE

 

Column 1

 

Column 2

 

 

 

First Aircraft

 

January 2004

Second Aircraft

 

February 2004

Third Aircraft

 

March 2004

Fourth Aircraft

 

April 2004


FIFTH AIRCRAFT


 


JUNE 2004 (1)

Sixth Aircraft

 

June 2004

Seventh Aircraft

 

July 2004

Eighth Aircraft

 

August 2004

Ninth Aircraft

 

September 2004


TENTH AIRCRAFT


 


OCTOBER 2004

Eleventh Aircraft

 

October 2004

Twelfth Aircraft

 

November 2004

Thirteenth Aircraft

 

November 2004

Fourteenth Aircraft

 

December 2004

Fifteenth Aircraft

 

December 2004

Sixteenth Aircraft

 

January 2005

Seventeenth Aircraft

 

January2005

Eighteenth Aircraft

 

January 2005

Nineteenth Aircraft

 

February 2005

Twentieth Aircraft

 

February 2005

Twenty First Aircraft

 

February  2005

Twenty Second Aircraft

 

March 2005

Twenty Third Aircraft

 

March  2005

Twenty Fourth Aircraft

 

March  2005

Twenty Fifth Aircraft

 

April  2005

Twenty Sixth Aircraft

 

April  2005

Twenty Seventh Aircraft

 

April 2005

Twenty Eighth Aircraft

 

May  2005

Twenty Ninth Aircraft

 

May 2005

Thirtieth Aircraft

 

May 2005

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                                In the event that Buyer does not elect to
purchase S/N 10003 in accordance with Schedule 18, this delivery position shall
move to June 2005 and the delivery positions shall be renumbered accordingly.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 5.0                                              BUYER INFORMATION

 

Article 5.0 supplements Article 7.0 of the Agreement.

 

5.1                                 Pursuant to Article 7.1 of the Agreement,
Buyer shall provide the information set forth in Article 7.1 of the Agreement,
within thirty (30) days of signing this Supplement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 6.0                                              NON-EXCUSABLE DELAY

 

Article 6.1 supplements Article 14.1 of the Agreement.

 

6.1                                 If delivery of the Aircraft is delayed by
causes not excused under Article 13.1 of the Agreement (a “Non-Excusable
Delay”), Bombardier shall pay Buyer, as liquidated damages and not as a penalty,
****for each day of Non-Excusable Delay in excess of a grace period of thirty
(30) days, to a maximum of ****for any such delayed Aircraft.

 

Article 6.2 supplements Article 14.1 of the Agreement.

 

6.2                                 The period of days referred to is thirty
(30) days in Article 14.1 of the Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7.0                                              TECHNICAL SUPPORT

 

Article 7.0 supplements Annex A, Article 1.0 of the Agreement.

 

7.1                                 The FSR term referred to in Annex A,
Article 1.2.2 is as follows:

 

Such assignment shall be for seventy-five (75) man-months, and shall commence
approximately one (1) month prior to the Delivery Date of the first Aircraft. 
The FSR assignment may be extended on terms and conditions to be mutually
agreed.

 

7.2                                 To assist Buyer in the introduction of the
Aircraft into revenue service, Bombardier will assemble a “Start-Up Team” at
Buyer’s main base of operation or other location as may be mutually agreed, for
a period of up to twenty-four (24) man-months.  The composition of this Start-Up
Team shall be subject to discussion and could include operational, technical
and/or maintenance support personnel and flight instruction staff (“Start-Up
Team Services”).

 

9

--------------------------------------------------------------------------------


 

ARTICLE 8.0                                              TRAINING

 

Article 8.0 supplements Annex A, Article 3 of the Agreement

 

8.1                               Flight Crew Training Program

 

8.1.1                        CRJ200 – 700 Pilot Differences Course

 

Bombardier shall provide a FAA FAR 142 approved CRJ200 — CRJ700 Pilot
Differences course at the Bombardier Aerospace Training Centre located in
Montreal, Province of Quebec, Canada, for up to twenty (20) of Buyer’s pilots
holding a valid pilot certificate/license with a CL65 type rating. The
successful completion of this course allows a type-rated CRJ pilot to operate
both the CRJ200 and CRJ700 variants. This course shall consist of instructor led
presentations of systems differences, a Systems Training Device session and two
(2) CRJ700 full flight training sessions. . Flight crews who qualified on the
CRJ200 will then become similarly qualified on the CRJ700.  The course duration
shall be for a maximum of five (5) working days.

 

8.1.2                        Flight Attendant Course

 

Bombardier shall provide a familiarization course for up to ten (10) of Buyer’s
qualified flight attendant personnel at the Bombardier Aerospace Training Centre
located in Montreal, Province of Quebec, Canada.  This course shall present
general information on the Aircraft and detailed information on the operation of
the passenger safety equipment and emergency equipment.  Bombardier shall
furnish for each participant in this course one (1) copy of the Flight Attendant
Training Guide (without revision service).  Each course shall be for a maximum
of three (3) working days duration.

 

8.1.3                        Aircraft Maintenance Engineer (Mechanical) Course

 

Bombardier shall provide airframe and power plant systems maintenance training
for a total of seventy-five (75) of Buyer’s qualified personnel at the
Bombardier Aerospace Training Centre located in Montreal, Province of Quebec,
Canada.  The course will emphasize detailed systems description, operation, and
routine line maintenance practices. The course material shall be principally
mechanical with electrical and avionics information for overall

 

10

--------------------------------------------------------------------------------


 

systems comprehension.  The course duration shall be for a maximum of
twenty-five (25) working days.

 

8.1.4                        Aircraft Maintenance Engineer (Avionics) Course

 

Bombardier shall provide electrical and avionics systems maintenance training
for a total of forty-five (45) of Buyer’s qualified personnel at the Bombardier
Aerospace Training Centre located in Montreal, Province of Quebec, Canada. The
course will emphasize detailed systems description, operation and routine line
maintenance practices. The course material shall be principally electrical and
avionic but shall include mechanical information for overall systems
comprehension.  The course duration shall be for a maximum of twenty-five (25)
working days.

 

8.2                               Course Training Materials

 

Bombardier shall provide pilot and maintenance course training materials as set
out below:

 

8.2.1                                  Flight Deck Books and Pilot Reference
Manuals

 

Bombardier shall provide to Buyer one (1) Flight Deck Book per Aircraft plus an
additional three (3) copies for a total of thirty-three (33) Flight Deck Books. 
In addition to the Flight Deck Books, Bombardier shall also provide to Buyer ten
(10) sets of Pilot Reference Manuals (“PRM”) per Aircraft, for a total of three
hundred (300) sets of PRM, consisting of volumes 1 and 2 in colour.

 

8.2.2                                  Classroom Cockpit Wall-Boards

 

Bombardier will provide two (2) eight foot (8 ft) x eight foot (8 ft) Flight
Deck Posters free of charge to the Buyer.

 

8.2.3                                  Pilot Differences Training Package

 

Within six (6) months of Buyer’s written request, which request must be received
by Bombardier no later than six (6) months prior to the delivery of the first
Aircraft, and subject to the terms and conditions of Bombardier’s License
Agreement to be mutually agreed between Bombardier and Buyer prior to the
delivery of the following, Bombardier shall provide three (3) sets of the
following training

 

11

--------------------------------------------------------------------------------


 

package, at no additional charge to Buyer, for a term of ten (10) years
commencing from receipt of said training package by Buyer:

 

Each Pilot Differences Training package consists of one (1) PowerPoint
presentation, one (1) Walk Around Computer Based Training (“Walk Around CBT”)
software without revision service, and one (1) Approach Attitude Comparator
Computer Based Training (“Approach Attitude Comparator CBT”) without revision
service.  Such Pilot Differences Training packages are for Buyer’s own use on
Buyer’s local area networks.  At no time shall Buyer exceed the following
allotment of licenses that may be installed by Buyer on Buyer’s computer
stations at Buyer’s designated sites:

 

i.

 

a total of three (3) personal, non-transferable, non-exclusive licenses of the
PowerPoint Presentation;

ii.

 

a total of thirty (30) personal, non-transferable, non-exclusive licenses of the
Walk Around CBT; and

iii.

 

a total of thirty (30) personal, non-transferable, non-exclusive licenses of the
Approach Attitude Comparator CBT:

 

All computer hardware is BFE (“Buyer Furnished Equipment”).

 

8.2.4                                  Computer Based Training - Maintenance

 

Within six (6) months of Buyer’s written request, which request must be received
by Bombardier no later than six (6) months prior to the delivery of the first
Aircraft, and subject to the terms and conditions of the Maintenance Computer
Based Training License Agreement to be mutually agreed between Bombardier and
Buyer prior to the delivery of the following, Bombardier shall provide one (1)
set of the following CRJ700 Maintenance Computer Based Training (“Maintenance
CBT”) software, at no additional charge to Buyer, for a term of ten (10) years
commencing from receipt of said software by Buyer:

 

The Maintenance CBT software set (without revision service) consists of
approximately twenty-six (26) hours of self-instructional modules representing
the theory required by a technician the CRJ700.  The CRJ700 Maintenance CBT will
run on standard multi-media PCs on a network..  The Maintenance CBT software set
is for Buyer’s own use on Buyer’s local area networks.  A total of ten (10)
personal, non-transferable, non-exclusive licenses of the CRJ700 Maintenance CBT
may be installed by Buyer on Buyer’s computer stations at Buyer’s

 

12

--------------------------------------------------------------------------------


 

designated sites.  At no time shall Buyer exceed this allotment.  All computer
hardware is BFE.

 

8.2.5                                  CRJ700 Computer Based Training Updates

 

Updates to the CRJ700 Computer Based Training (“CRJ700 CBT”) Materials for the
Pilot Differences Training Package and Maintenance CBT referred to in 8.2.3 and
8.2.4 respectively, as well as the revision service to the PRM shall be as
follows:

 

Bombardier shall issue to Buyer a Computer Based Training credit memorandum
(“CBT Credit Memorandum”) in the amount of****  Such CBT Credit Memorandum will
be valid for a period of ten (10) years from the date of execution of this
Supplement and may be drawn down by Buyer solely for the purchase of Bombardier
released CRJ700 CBT updates and revisions to the PRM.   The price of any such
CRJ700 CBT updates and PRM revision service will be at the applicable list price
at the time of any such updates.  Contents, format and revision dates for the
updates to the CRJ700 CBT courseware and PRM shall be at Bombardier’s sole
discretion.  In the event that Buyer does not fully utilize its allocation
during the ten (10) year period any unused portion remaining of the CBT Credit
Memorandum shall be forfeited by Buyer.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 9.0  -  TECHNICAL DATA

 

Article 9.0 supplements Annex A, Article 4 of the Agreement

 

9.1                                 Technical Data Provided

 

Bombardier shall furnish to Buyer the Technical Data described in the table
below.

 


****


 


 

 

14

--------------------------------------------------------------------------------


 

9.2                                 Revision Service

 

Bombardier will provide Buyer with revision service commencing upon delivery of
the first Technical Data to Buyer and shall continue for twenty (20) years
following delivery of Buyer’s first Aircraft. Subsequent revision service shall
be provided dependent upon incorporation of Bombardier issued Service Bulletins.

 

9.2.1                        Revisions to the Technical Data to reflect the
Aircraft at Delivery Date shall be provided to Buyer within six (6) months
following the Delivery Date of each of the Aircraft, respectively.

 

9.2.2                        Provided the revision service is being supplied
under the terms of this Agreement or by subsequent purchase order, Bombardier
shall incorporate in the applicable documents all applicable Bombardier
originated Service Bulletins, any Bombardier originated changes and
Airworthiness Directives. The manuals shall then contain both the original and
revised configuration.

 

9.3                                 Passenger Information Cards

 

Bombardier will provide to Buyer, **** laminated passenger information cards
free of charge.

 

9.4                                 Vendor Manuals

 

All vendor manuals and revisions will be shipped directly by vendors to Buyer.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 10.0                                       WARRANTY

 

Article 10.0 below supplements Annex B, Article 1.0 of the Agreement.

 

****

 

16

--------------------------------------------------------------------------------


 

ARTICLE 11.0                                       SLP COVERED COMPONENTS

 

Article 11.0 supplements Annex B, Article 3.7 of the Agreement.

 

11.1                           WING

 

a.                                       Upper and lower integral stringer
machined wing planks.

 

b.                                      Machined spar, including auxiliary
spars.

 

c.                                       Caps, webs and stiffeners on fabricated
spars.

 

d.                                      Front spar to rear spar wing box ribs.

 

e.                                       Main landing gear (MLG) machined
trunnion rib.

 

f.                                         MLG side stay machined attachment
fittings.

 

g.                                      Wing/fuselage machined attachment
fittings.

 

11.2                           FUSELAGE

 

a.                                       Window and windshield frame structure,
but excluding the windows and windshield. Exterior skins, doublers,
circumferential frames but excluding all systems, fairings, insulation, lining
and decorative clips and brackets.

 

b.                                      Engine mount support box structure and
machined pylon attachment fittings.  Primary structure frames around body
openings for passenger door, baggage door, avionics door, flying control access
door, APU access door and emergency exits.

 

c.                                       Nose landing gear well structure,
including wheel well walls, ceiling, pressure bulkheads and pressure floor
structural components at fuselage wing cutout.

 

17

--------------------------------------------------------------------------------


 

11.3                           VERTICAL STABILIZER

 

a.                                       All spars.

 

b.                                      Horizontal to vertical stabilizer
machined attachment fittings.

 

c.                                       Front spar to fuselage frame machined
attachment fittings.

 

d.                                      Exterior skins, ribs, stringers between
front and rear spars and machined closing rib.

 

11.4                           HORIZONTAL STABILIZER

 

Front and rear spars and exterior skins, rib and stringers between front and
rear spars.

 

18

--------------------------------------------------------------------------------


 

In witness whereof this Supplement was signed on the date written hereof:

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

SKYWEST AIRLINES, INC.

 

BOMBARDIER INC.

 

 

Bombardier Aerospace

 

 

 

 

 

 

Signed:

“Brad Rich”

 

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

 

Scott Preece

 

Executive Vice President

 

 

Manager, Contracts

 

CFO, and Treasurer

 

 

Regional Aircraft

 

 

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

 

Eric Christensen

 

 

 

Vice President, Planning

 

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO SUPPLEMENT NO. PA-489-2

 

TYPE SPECIFICATION

 

Number RAD-670-100 Revision E

 

September 2002

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO SUPPLEMENT NO. PA-489-2

 

BUYER SELECTED OPTIONAL FEATURES

 

CS: 7SW003

 

CR Ref.#

 

Option Description

 

Price (in July
2003 U.S.
dollars)

00-215

 

MTOW - 75,000 Lb  (Extended Range Version)

 

Refer to Schedule 19

11-224

 

Exterior Paint & Placards/Markings – SkyWest – United

 

****

21-201

 

Baggage - Temperature Control In Aft Comp’t

 

****

21-209

 

Air Conditioning - Ground Cart Connection

 

****

23-221

 

CVR -  2 Hours, Solid State (L3Comm)

 

****

23-236

 

VHF Comm - Third Radio For Datalink, 25 KHz (Collins)

 

****

25-03-201

 

Interior Finish & Décor - Custom Carpets

 

****

25-03-203

 

Interior Finish & Décor - Custom Bulkheads

 

****

25-17-201

 

Reinforced Flight Deck Door

 

****

25-22-201

 

PAX Seats - In-Arm Meal Trays (4 Seat Pairs)

 

****

25-22-203

 

PAX Seats - Leather Dress Covers (35 Seat Pairs)

 

****

25-22-204

 

PAX Seats - Recline Feature (31 Seat Pairs)

 

****

25-23-203

 

Flight Attendant - Leather Dress Covers (qty 2)

 

****

25-24-234

 

Storage Compartment - RH Storage With Roll Up Door

 

****

25-24-235

 

Wardrobe - LH Forward with Roll-Up Door

 

****

25-290

 

Baggage - Underfloor Retrieval System

 

****

25-31-204

 

Galley - Storable Workshelf, Plug In

 

****

25-31-229

 

G1 Galley - Provisions For Snack & Hot Beverage Service (4 Trolleys)

 

****

25-34-201

 

Trolley - Atlas Std Half Size (qty 3)

 

****

25-34-202

 

Stowage Unit – Atlas Std (qty 3)

 

****

25-34-203

 

Trolley - Waste, Atlas Std Half Size (Each)

 

****

25-34-211

 

Beverage Maker - Atlas Std (TIA, qty 2)

 

****

31-240

 

Crew Force Measuring System

 

****

31-270

 

Datalink – ACARS (Collins CMU-900) With Milltope Printer

 

****

33-203

 

Lights - Red Beacon

 

****

33-210

 

Lights - Tail Logo

 

****

33-220

 

Lights - Baggage Door Floodlights (Aft & Underfloor)

 

****

34-228

 

GPWS - Enhanced (Honeywell)

 

****

34-235

 

FMS - Single, ACARS Compatible (Collins FMS-4200)

 

****

34-241

 

VHF NAV - FM Immunity (VIR 432+)

 

****

34-252

 

GPS - Dual (Collins GPS-4000A)

 

****

34-260

 

Radio Altimeter - Second (Collins)

 

****

34-262

 

Altimeter-Baro Setting Flashing At 18,000 Ft.

 

****

34-265

 

RVSM Capability

 

****

35-204

 

Emergency Equipment - Flight Crew Oxygen Masks (Eros Magic Mask, Three)

 

****

35-210

 

Emergency Equipment – Increased Capacity Crew Oxygen System (77 Cu.Ft.)

 

****

 

21

--------------------------------------------------------------------------------


 

38-210

 

Water - Forward System (For Galley 1)

 

****

79-201

 

Engine Oil - Remote Replenishment System

 

****

 

 

 

Total Buyer Selected Optional Features

 

****

 

 

 

 

 

00-213

 

Certification - FAA (FAR 25)

 

****

 

“ANAC” denotes “At No Additional Cost”

 

 

Note 1:                      Buyer may delete any of the above Buyer Selected
Optional Features, within appropriate notice periods, for a credit of ****of its
price.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO SUPPLEMENT NO. PA-489-2

 

ECONOMIC ADJUSTMENT FORMULA

 

Pursuant to the provision of Article 2.2 of the Supplement, the economic
adjustment will be calculated using the following Economic Adjustment Formula:

 

****

 

The above indices are subject to change without notice, and shall be as
published by Statistics Canada or the Bureau of Labour Statistics.

 

For the purpose of the Economic Adjustment Formula and the calculation of the
economic adjustment:

 

****

 

23

--------------------------------------------------------------------------------


 

In the event that any index used in the Economic Adjustment Formula is
discontinued or restated, or if the methodology employed by the relevant
authority in determining the index is substantially revised, then the index
shall be replaced or amended in accordance with the revised index published by
the relevant authority.

 

In the calculation of the Aircraft Purchase Price the following guidelines in
respect of decimal places shall apply:

 

****

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO SUPPLEMENT NO. PA-489-2

 

OPTION AIRCRAFT

 

1.0                                 Bombardier hereby agrees to grant Buyer the
option to purchase an additional Eighty (80) Canadair Regional Jet Series 700
aircraft as described in Article 1 of this Supplement (the “Option Aircraft”)
for the benefit of Buyer under the following general conditions:

 

1.1                                 The price for each of the Option Aircraft
(“Option Aircraft Purchase Price”) shall be determined as set forth in Article 2
of this Supplement, plus product improvements price changes from the date of
this Supplement to the date of notification.  As used herein, “product
improvement” shall mean an optional feature addition to the basic Aircraft which
brings a plus value that is translated into an increase to the list price of the
Aircraft.

 

1.2.1                        The credit memorandum for each of the Option
Aircraft shall be as set forth in Article 2.3 to this Supplement.

 

1.2.2                        In addition to the credit memorandum referenced in
Article 1.2.1 above, in the event that Buyer exercises its right to purchase ten
(10) or more Option Aircraft, Bombardier shall issue an additional credit
memorandum in the amount of ****expressed in July 1, 2003 dollars for the First
Option Aircraft through the Nineteenth Option Aircraft. In addition, in the
event that Buyer exercises its right to purchase twenty (20) or more Option
Aircraft, Bombardier shall (i) issue an additional credit memorandum in the
amount of ****expressed in July 1, 2003 dollars for the Twentieth Option
Aircraft and subsequent Option Aircraft and (ii) shall issue an additional
credit memorandum in the amount of ****expressed in July 1, 2003 dollars for the
First Option Aircraft through the Nineteenth Option Aircraft.  Such additional
credit memorandum shall be referred to as the “Additional Credit Memorandum”. 
The Additional Credit Memorandum will be adjusted to the date of delivery of the
Option Aircraft in accordance with the Economic Adjustment Formula, but when
adjusted, shall in no case be lower than such amount, and shall be used by Buyer
to purchase goods and services directly from Bombardier or shall be used by
Buyer against the Option Aircraft Purchase Price.

 

1.3                                 The Option Aircraft shall be offered in
sixteen (16) blocks of five (5) Option Aircraft.  Buyer shall exercise its right
to purchase the Option Aircraft by providing to Bombardier with a definitive
irrevocable written notice of exercise no later than eighteen (18) months prior
to the Scheduled Delivery Date of the first Option Aircraft in each block
(“Exercise Date”) at which point the Option Deposits (as defined in Article 1.4
herein) for the applicable block of Option Aircraft will become non-refundable. 
The option to purchase the applicable block of Option Aircraft shall become null
and void in the event Buyer fails to give such notice of

 

25

--------------------------------------------------------------------------------


 

exercise by the Exercise Date and the Option Deposits for the applicable block
of Option Aircraft shall be refunded to Buyer, without interest.

 

1.4                                 Bombardier confirms having received a
deposit of ****against eighty (80) option aircraft terminated under Contract
Change Order No. 14 to Supplement No. PA-489-1 to the Agreement for a total
amount of****  This total amount shall not be returned to Buyer but shall be
applied in equal amounts of ****to each Option Aircraft under this Supplement
(the “Option Deposit”).  The Option Deposits applicable to a block of Option
Aircraft shall be refunded to Buyer, without interest, should prior to or on the
Exercise Date, Buyer give notice of its intention not to exercise its option
with respect to a given block of Option Aircraft.

 

1.5                                 Buyer shall make payment or cause payment to
be made for each Option Aircraft as follows:

 

(a)                                  **** of the Aircraft Purchase Price in
Article 2.2 of this Supplement minus the credit memorandum in Article 2.3 of
this Supplement (the “Net Option Aircraft Purchase Price”) at exercise date less
the Option Deposit for the applicable Option Aircraft; and

 

(b)                                 the balance of the Option Aircraft Purchase
Price on delivery of each Option Aircraft.

 

1.6                                 The Scheduled Delivery Dates of the Option
Aircraft are as follows:

 

Block No. 1

 

Scheduled Delivery Date

FIRST OPTION AIRCRAFT

 

JUNE 2005

SECOND OPTION AIRCRAFT

 

JUNE 2005

THIRD OPTION AIRCRAFT

 

JULY 2005

FOURTH OPTION AIRCRAFT

 

JULY 2005

FIFTH OPTION AIRCRAFT

 

AUGUST 2005

 

26

--------------------------------------------------------------------------------


 

Block No. 2

 

Scheduled Delivery Date

 

 

 

SIXTH OPTION AIRCRAFT

 

AUGUST 2005

SEVENTH OPTION AIRCRAFT

 

SEPTEMBER 2005

EIGHTH OPTION AIRCRAFT

 

SEPTEMBER 2005

NINTH OPTION AIRCRAFT

 

OCTOBER 2005

TENTH OPTION AIRCRAFT

 

OCTOBER 2005

 

Block No. 3

 

Scheduled Delivery Date

 

 

 

ELEVENTH OPTION AIRCRAFT

 

NOVEMBER 2005

TWELFTH OPTION AIRCRAFT

 

NOVEMBER 2005

THIRTEENTH OPTION AIRCRAFT

 

DECEMBER 2005

FOURTEENTH OPTION AIRCRAFT

 

DECEMBER 2005

FIFTEENTH OPTION AIRCRAFT

 

JANUARY 2006

 

Block No. 4

 

Scheduled Delivery Date

 

 

 

SIXTEENTH OPTION AIRCRAFT

 

JANUARY 2006

SEVENTEENTH OPTION AIRCRAFT

 

FEBRUARY 2006

EIGHTEENTH OPTION AIRCRAFT

 

FEBRUARY 2006

NINETEENTH OPTION AIRCRAFT

 

MARCH 2006

TWENTIETH OPTION AIRCRAFT

 

MARCH 2006

 

Block No. 5

 

Scheduled Delivery Date

 

 

 

TWENTY FIRST OPTION AIRCRAFT

 

APRIL 2006

TWENTY SECOND OPTION AIRCRAFT

 

APRIL 2006

TWENTY THIRD OPTION AIRCRAFT

 

MAY 2006

TWENTY FOURTH OPTION AIRCRAFT

 

MAY 2006

TWENTY FIFTH OPTION AIRCRAFT

 

JUNE 2006

 

Block No. 6

 

Scheduled Delivery Date

 

 

 

TWENTY SIXTH OPTION AIRCRAFT

 

JUNE 2006

TWENTY SEVENTH OPTION AIRCRAFT

 

JULY 2006

TWENTY EIGHTH OPTION AIRCRAFT

 

JULY 2006

TWENTY NINTH OPTION AIRCRAFT

 

AUGUST 2006

THIRTIETH OPTION AIRCRAFT

 

AUGUST 2006

 

27

--------------------------------------------------------------------------------


 

Block No. 7

 

Scheduled Delivery Date

 

 

 

THIRTY FIRST OPTION AIRCRAFT

 

SEPTEMBER 2006

THIRTY SECOND OPTION AIRCRAFT

 

SEPTEMBER 2006

THIRTY THIRD OPTION AIRCRAFT

 

OCTOBER 2006

THIRTY FOURTH OPTION AIRCRAFT

 

OCTOBER 2006

THIRTY FIFTH OPTION AIRCRAFT

 

NOVEMBER 2006

 

Block No. 8

 

Scheduled Delivery Date

 

 

 

THIRTY SIXTH OPTION AIRCRAFT

 

NOVEMBER 2006

THIRTY SEVENTH OPTION AIRCRAFT

 

DECEMBER 2006

THIRTY EIGHTH OPTION AIRCRAFT

 

DECEMBER 2006

THIRTY NINTH OPTION AIRCRAFT

 

JANUARY 2007

FORTIETH OPTION AIRCRAFT

 

JANUARY 2007

 

Block No. 9

 

Scheduled Delivery Date

 

 

 

FORTY FIRST OPTION AIRCRAFT

 

FEBRUARY 2007

FORTY SECOND OPTION AIRCRAFT

 

FEBRUARY 2007

FORTY THIRD OPTION AIRCRAFT

 

MARCH 2007

FORTY FOURTH OPTION AIRCRAFT

 

MARCH 2007

Forty Fifth Aircraft

 

April 2007

 

Block No. 10

 

Scheduled Delivery Date

 

 

 

FORTY SIXTH OPTION AIRCRAFT

 

APRIL 2007

FORTY SEVENTH OPTION AIRCRAFT

 

MAY 2007

FORTY EIGHTH OPTION AIRCRAFT

 

MAY 2007

FORTY NINTH OPTION AIRCRAFT

 

JUNE 2007


FIFTIETH OPTION AIRCRAFT


 


JUNE 2007

 

Block No. 11

 

Scheduled Delivery Date

 

 

 

FIFTY FIRST OPTION AIRCRAFT

 

JULY 2007

FIFTY SECOND OPTION AIRCRAFT

 

JULY 2007

FIFTY THIRD OPTION AIRCRAFT

 

AUGUST 2007

FIFTY FOURTH OPTION AIRCRAFT

 

AUGUST 2007

Fifty Fifth Option Aircraft

 

September 2007

 

28

--------------------------------------------------------------------------------


 

Block No. 12

 

Scheduled Delivery Date

 

 

 

FIFTY SIXTH OPTION AIRCRAFT

 

SEPTEMBER 2007

FIFTY SEVENTH OPTION AIRCRAFT

 

OCTOBER 2007

FIFTY EIGHTH OPTION AIRCRAFT

 

OCTOBER 2007


FIFTY NINTH OPTION AIRCRAFT


 


NOVEMBER 2007

Sixtieth Option Aircraft

 

November 2007

 

Block No. 13

 

Scheduled Delivery Date

 

 

 

SIXTY FIRST OPTION AIRCRAFT

 

DECEMBER 2007

SIXTY SECOND OPTION AIRCRAFT

 

DECEMBER 2007

SIXTY THIRD OPTION AIRCRAFT

 

JANUARY 2008

SIXTY FOURTH OPTION AIRCRAFT

 

JANUARY 2008


SIXTY FIFTH OPTION AIRCRAFT


 


FEBRUARY 2008

 

Block No. 14

 

Scheduled Delivery Date

 

 

 

SIXTY SIXTH OPTION AIRCRAFT

 

FEBRUARY 2008

SIXTY SEVENTH OPTION AIRCRAFT

 

MARCH 2008

SIXTY EIGHTH OPTION AIRCRAFT

 

MARCH 2008

SIXTY NINTH OPTION AIRCRAFT

 

APRIL 2008


SEVENTIETH OPTION AIRCRAFT


 


APRIL 2008

 

Block No. 15

 

Scheduled Delivery Date

 

 

 

SEVENTY FIRST OPTION AIRCRAFT

 

MAY 2008

SEVENTY SECOND OPTION AIRCRAFT

 

MAY 2008

SEVENTY THIRD OPTION AIRCRAFT

 

JUNE 2008

SEVENTY FOURTH OPTION AIRCRAFT

 

JUNE 2008


SEVENTY FIFTH OPTION AIRCRAFT


 


JULY 2008

 

Block No. 16

 

Scheduled Delivery Date

 

 

 

SEVENTY SIXTH OPTION AIRCRAFT

 

JULY 2008

SEVENTY SEVENTH OPTION

 

AUGUST 2008

SEVENTY EIGHTH OPTION AIRCRAFT

 

AUGUST 2008

SEVENTY NINTH OPTION AIRCRAFT

 

SEPTEMBER 2008


EIGHTIETH OPTION AIRCRAFT


 


SEPTEMBER 2008

 

1.7                                 The exercise of this option shall not create
an obligation of Bombardier, nor grant a right to Buyer, for any additional
options.  In addition, the provisions of the following Schedules to this
Supplement shall not apply to such Option Aircraft:

 

29

--------------------------------------------------------------------------------


 


 


SCHEDULE 4 OPTION AIRCRAFT

 

Schedule 6 Financing Assistance

 

Schedule 7 Dispatch Reliability Guarantee

 

Schedule 8 Performance Guarantee

 

Schedule 9 Airframe Direct Maintenance Cost Guarantee

 

Schedule 10 Articles 2, 3 and 4 Credit Memoranda

 

Schedule 13 Future Engine Upgrades

 

Schedule 17 Termination

 

Schedule18 Purchase of Bombardier Aircraft Bearing Manufacturer’s Serial Number
10003.

 

2.0                                 Upon exercise of Buyer’s right to purchase
the Option Aircraft, the parties shall deem all definitions, terms and
conditions of the Agreement and this Supplement as being applicable to the
purchase of the Option Aircraft, unless expressly noted otherwise.

 

3.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

4.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

5.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

6.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail

 

30

--------------------------------------------------------------------------------


 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

SKYWEST AIRLINES, INC.

 

BOMBARDIER INC.

 

 

Bombardier Aerospace

 

 

 

 

 

 

Signed:

“Brad Rich”

 

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

 

Scott Preece

 

Executive Vice President

 

 

Manager, Contracts

 

CFO, and Treasurer

 

 

Regional Aircraft

 

 

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

 

Eric Christensen

 

 

 

Vice President, Planning

 

 

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 5 TO SUPPLEMENT NO. PA-489-

 

CONVERSION RIGHTS

 

Buyer shall have the right to convert any of the Option Aircraft (which, for the
purposes of this Schedule 5, shall include the vested Rolling Option Aircraft)
to the Canadair Regional Jet Series 900 aircraft or the Bombardier DHC-8 Series
400 aircraft (collectively the “Converted Aircraft”), subject to availability,
upon the following terms and conditions:

 

1.0                                 Buyer may elect to convert any of the Option
Aircraft to a Converted Aircraft by providing written notice to be received by
Bombardier no later than twenty-four (24) months prior to the first day of the
month of the Scheduled Delivery Date of the Option Aircraft.  The price of the
Converted Aircraft, exclusive of any Buyer Selected Optional Features shall be
Bombardier’s list price, adjusted in accordance with Article 2.2 of this
Supplement.

 

2.0                                 Upon delivery of and payment in full for
each Converted Aircraft delivered pursuant to this Schedule 5, Bombardier shall
issue to Buyer a credit memorandum in the amount of ****of Bombardier’s list
price as of the date of notice of conversion with respect to the Canadair
Regional Jet Series 900 aircraft and ****of Bombardier’s list price as of the
date of notice of conversion with respect to the Bombardier DHC-8 Series 400
aircraft.  Such credit memorandum will be subject to escalation in accordance
with the terms and conditions to be agreed upon between Buyer and Bombardier and
shall be used by Buyer to reduce the amount payable on delivery of such
Converted Aircraft.

 

3.0                                 In the event that Buyer elects to convert
any of the Option Aircraft to the Bombardier DHC-8 Series 400 aircraft,
Bombardier agrees to purchase one (1) of Buyer’s owned EMB-120 aircraft for
every two (2) Bombardier DHC-8 Series 400 aircraft converted and delivered.  The
price of each EMB-120 aircraft and Buyer’s intended selling date shall be
mutually agreed to between Buyer and Bombardier upon receipt of Buyer’s notice
of conversion.  At the time of purchase, Bombardier and Buyer shall enter into
an Acquisition Agreement, which shall be appended by Bombardier’s standard half
time return conditions.

 

4.0                                 Upon exercise of Buyer’s right to convert an
Option Aircraft, the parties shall deem all definitions, terms and conditions of
the Agreement applicable to the purchase of the Converted Aircraft thereof, and
parties shall execute a Supplement to the Agreement for the purchase of the
Converted Aircraft in accordance with the terms and conditions hereof.

 

32

--------------------------------------------------------------------------------


 

5.0.                              In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

6.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

7.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

8.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

SKYWEST AIRLINES, INC.

 

BOMBARDIER INC.

 

 

Bombardier Aerospace

 

 

 

 

 

 

Signed:

“Brad Rich”

 

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

 

Scott Preece

 

Executive Vice President

 

 

Manager, Contracts

 

CFO, and Treasurer

 

 

Regional Aircraft

 

 

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

 

Eric Christensen

 

 

 

Vice President, Planning

 

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 6 TO SUPPLEMENT NO. PA-489-2

 

FINANCING ASSISTANCE

 

1.0                                 General

 

Subject to the limitations set forth below, this financing assistance shall
apply to the thirty (30) firm Aircraft (“Firm Aircraft”) set forth in
Article 4.1 of this Supplement.  Financing for the Firm Aircraft will be
arranged by Buyer working in close coordination with Bombardier with the
objective of obtaining the best available terms for Buyer, consistent with the
financing support to be provided by Bombardier hereunder.  Financing Support, as
defined herein, will be available to Buyer subject to the terms of the Financing
Support and provided that Buyer has and continues to actively and persistently
seek third party financing.

 

The parties agree that the terms and conditions described herein are based on
all of the obligations of Buyer or Permitted Assignee being irrevocably
guaranteed by SkyWest, Inc. (the “Guarantor”) and the financing support provided
pursuant to this Schedule 1 may not be assigned or otherwise disposed of by
Buyer except to a wholly owned subsidiary of Guarantor (a “Permitted
Assignee”).  “Financing Support” means ****

 

2.0                                 Interim Financing

 

****

 

3.0                                 Security Deposit

 

****

 

4.0                                 Backstop Debt

 

****

 

34

--------------------------------------------------------------------------------


 

11.0                           Legal and Transaction Fees

 

Buyer shall bear the cost of the legal fees, disbursements and out-of-pocket
expenses associated with the documentation for the Financing Support, including
without limitation such costs of Lenders and Bombardier, whether or not any such
transaction closes. These costs will be paid upon the closing of financing(s)
outlined in Article 3.0 above; except to the extent allowed by third party
lessors, such fair and reasonable costs may be included in transaction costs and
paid over the term of the lease provided these costs are paid on closing by the
lessor.

 

35

--------------------------------------------------------------------------------


 

12.0                           No Assignment

 

The Financing Support is personal to Buyer and shall not be assigned or
otherwise disposed of by Buyer without the prior written consent of Bombardier,
in its sole discretion.  Any such assignment or disposition without such consent
shall be void.

 

13.0                           Confidentiality

 

Buyer (including its employees, agents and advisors) agrees to keep the terms
and conditions of the Financing Support strictly confidential.  Any information
related to the form and amount of the Financing Support which may be provided by
Bombardier hereunder is to be treated as confidential and is not to be provided
to any third party without the express written consent of Bombardier, and then
only subject to the third party agreeing to Bombardier’s confidentiality
agreement.  It is Buyer’s responsibility to have such agreement executed with
any third party prior to disclosure of any such information and to provide such
to Bombardier for approval.

 

****

 

15.0

 

This Financing Support applies to the first thirty (30) Firm Aircraft only, and
not to any Option Aircraft. However, if options are exercised which result in
CRJ deliveries prior to the total thirty (30) Firm Aircraft being delivered,
then Buyer shall have the option to have the applicable support apply to those
deliveries.

 

16.0

 

In the event of termination of the Agreement and/or the Supplement, this
Schedule shall become automatically null and void as to the undelivered Firm
Aircraft.

 

17.0

 

The provisions of this Schedule are personal to Buyer and shall not be assigned
or otherwise disposed of by Buyer without the prior written consent of
Bombardier.

 

36

--------------------------------------------------------------------------------


 

18.0

 

This Schedule constitutes an integral part of the Supplement and is subject to
the terms and conditions contained therein.

 

19.0

 

Should there be any inconsistency between this Schedule and the Agreement and/or
the Supplement with respect to the subject matter covered by the terms hereof,
then this Schedule shall prevail.

 

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

SKYWEST AIRLINES, INC.

 

BOMBARDIER INC.

 

 

Bombardier Aerospace

 

 

 

 

 

 

Signed:

“Brad Rich”

 

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

 

Scott Preece

 

Executive Vice President

 

 

Manager, Contracts

 

CFO, and Treasurer

 

 

Regional Aircraft

 

 

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

 

Eric Christensen

 

 

 

Vice President, Planning

 

 

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 7 TO SUPPLEMENT NO. PA-489-2

 

DISPATCH RELIABILITY GUARANTEE

 

1.0                                 Intent

 

The intent of the Dispatch Reliability Guarantee (“DRG”) is to achieve the full
potential of the inherent technical reliability of the Aircraft through the
joint efforts of Bombardier and Buyer.  To that end, Bombardier agrees to take
action as specified below and Buyer agrees to set its Aircraft fleet dispatch
reliability target equal to or greater than 0.4% above the Guarantee Value so
that both Buyer and Bombardier’s technical staff can pursue attainment of the
Guarantee Value (as defined in Article 3.0 below)

 

For the purpose of this Guarantee, the dispatch reliability shall be for the
Aircraft purchased under this Supplement.  It is understood by Bombardier and
Buyer that this Guarantee does not replace, cancel or extend similar dispatch
reliability guarantees agreed upon in previous agreements between the parties,
which guarantees shall remain in force and effect pursuant to their respective
terms and conditions,

 

2.0                                 Definition

 

As defined in World Airlines Technical Operations Glossary (W.A.T.O.G.), a
chargeable technical delay shall be any delay greater than fifteen (15) minutes
beyond scheduled revenue departure time caused by malfunction of equipment
affecting any of the Aircraft (“Chargeable Technical Delay”) and a cancellation
shall be the deletion of the flight from Buyer’s operating schedule, provided
that no more than one (1) delay or cancellation shall be charged to the single
event of a specific malfunction (“Cancellation”).

 

3.0                                 Guarantee Value

 

Bombardier guarantees that the Aircraft dispatch reliability with respect to
avoidance of Chargeable Technical Delays or Cancellations shall, at the end of
the period indicated below, meet the guarantee value percentages specified below
(“Guarantee Value”)

 

Period

 

Guarantee Value (%)

 

 

 

 

 

Months six to twelve

 

****

 

Months thirteen to twenty-four

 

****

 

Months twenty-five to thirty-six

 

****

 

Months thirty-seven to sixty

 

****

 

 

38

--------------------------------------------------------------------------------


 

4.0                                 Term of Guarantee

 

****

 

5.0                                 Formula

 

As the term is used herein, “dispatch reliability” shall be a six (6) month
moving average numerical value (expressed as a percentage) which shall be
calculated by application of the following formula:

 

DR

= 100(1 - CD/SD)

 

Where:

 

 

DR

= Dispatch Reliability (expressed as percentage)

 

 

CD

= Total Chargeable Technical Delays and Cancellations.

 

 

SD

= Total Scheduled Revenue Departures

 

6.0                                 Assumptions

 

The Guarantee Value is predicated on a revenue flight length of seventy-five
(75) minutes, a minimum turnaround time of forty (40) minutes and a minimum
through stop time of twenty (20) minutes. Bombardier reserves the right to
renegotiate the Guarantee Value in the event of deviation in the aforemade
assumptions.

 

7.0                                 Conditions and Limitations

 

7.1                                 Buyer shall make all reasonable efforts to
return an aircraft to service and to use available spare aircraft to maintain
its scheduled flights.  No Chargeable Delay and/or Cancellation with regard to a
scheduled flight shall be counted if Buyer is reasonably able to maintain that
scheduled flight without knowingly causing it to fail to maintain another
scheduled flight.

 

39

--------------------------------------------------------------------------------


 

7.2                                 Any delay or cancellation due to any one or
more of the following causes shall not be considered a Chargeable Technical
Delay or Cancellation in computing compliance with this DRG:

 

a)                                      Delay or cancellation due to operation
or maintenance of equipment in the Aircraft not being in accordance with the
approved Technical Data;

 

b)                                     Chargeable Technical Delay or
Cancellation due to acts or omissions of Buyer including but not limited to
unavailability of serviceable spare parts and ground support equipment on a
twenty-four (24) hours a day, seven (7) days a week basis, located at each of
Buyer’s operating facilities, not dispatching in accordance with the approved
Minimum Equipment List and purchasing and maintaining spare parts provisioning
that is substantially less than the level recommended by Bombardier, unless
Bombardier are unable to deliver spare parts within Bombardier’s committed
timeframe.;

 

c)                                      Chargeable Technical Delay or
cancellation due to the unavailability of trained and certified (Buyer’s or
contractor’s) personnel on a twenty-four (24) hours a day, seven days a week
basis, located at each of Buyer’s operating facilities.

 

d)                                     Chargeable Technical Delay or
Cancellation caused by problems that have had relevant recommended Service
Bulletins or Airworthiness Directives issued against them, if Buyer has not
incorporated the bulletin on the Aircraft in question provided that Buyer makes
reasonable efforts to incorporate Service Bulletins consistent with Buyer
maintenance program.

 

e)                                      Chargeable Technical Delay or
Cancellation caused by BFE of Buyer or Buyer designated equipment (equipment
designated by Buyer and purchased by Bombardier on behalf of Buyer);

 

f)                                        Chargeable Technical Delay or
Cancellation caused by the Power Plant or Power Plant Parts;

 

g)                                     Chargeable Technical Delay or
Cancellation due to any modifications to the Aircraft made by Buyer without
Bombardier’s written approval unless Buyer furnishes reasonable evidence that
such modification was not a prime cause of the delay;

 

40

--------------------------------------------------------------------------------


 

h)                                     Chargeable Technical Delay or
Cancellation due to acts of God or acts of third parties or force majeure
including, without limiting the foregoing, random external sources such as FOD
(foreign object damage), tire blow out, bird strikes, lightning and damage
sustained during ground handling;

 

i)                                         Chargeable Technical Delay or
Cancellation due to normal wear and tear of brakes and tires;

 

j)                                         Chargeable Technical Delay or
Cancellation caused by late release from scheduled maintenance;

 

k)                                      Chargeable Technical Delay or
Cancellation caused by scheduled servicing tasks, routine maintenance and/or
scheduled maintenance activities (including both routine and non-routine
maintenance resulting from such maintenance activities) that are performed
during normal operation time that would normally be performed during over nights
(provided any such non-routines could have been resolved in an overnight and
accordingly would not have resulted in a Chargeable Technical Delay or
Cancellation) or;

 

l)                                         Chargeable Technical Delay or
Cancellation when a reported mechanical problem is checked out by the mechanic
and found to be fit for service or within limits In accordance with the aircraft
maintenance manual.

 

7.2                                 Reporting

 

Buyer shall provide to Bombardier not later than thirty (30) days after the last
day of each month all reports pertaining to dispatch reliability as required by
Buyer’s regulatory authority and in accordance with Service Letter RJ-SL-00-002
as amended from time to time regarding Electronic Data Standard Exchange
(EDSE).  Buyer shall also provide a report to Bombardier of the corrective
action for such Chargeable Technical Delays or Cancellations, and the
information on modifications or Service Bulletins relevant to such Chargeable
Technical Delays or Cancellations accomplished during each month.  Buyer shall
also provide Bombardier such other information and data as Bombardier may
reasonably request for the purpose of analyzing Chargeable Technical Delays or
Cancellations. Bombardier shall respond to the data in a timely manner and shall
provide Buyer with a summary of fleetwide dispatch reliability reports on a
monthly basis.  Failure to Buyer to provide the required data, in spite of
Bombardier’s notice and within thirty (30) days thereof, shall void this
Schedule.

 

41

--------------------------------------------------------------------------------


 

7.3                                 Master Record

 

The master record of dispatch reliability will be maintained by Bombardier based
upon information provided by Buyer’s maintenance control program as requested
herein.

 

Bombardier shall format the data into Bombardier’s format.

 

8.0                                 Corrective Action

 

8.1                                In the event the Achieved Dispatch
Reliability, as reported to Buyer by Bombardier, fails to equal the Guarantee
Value for the applicable period, Bombardier and Buyer will jointly review the
performance for that period to identify improvement changes required. 
Bombardier shall also provide, at no charge, if requested by Buyer:

 

a)                                      technical service support to analyze
Buyer’s operating procedures, maintenance practices, training programs, manuals
and publications and related procedures, practices, policies and programs that
can have an adverse effect on dispatch reliability and recommend any changes in
such procedures, practices, policies and programs reasonably indicated to
improve the dispatch reliability;

 

b)                                     review of data related to parts,
material, components, accessories, spare parts provisioning and forecasting and
equipment incorporated in, and used in connection with, the Aircraft and furnish
technical advice and information to Buyer for the purpose of improving the
dispatch reliability of the Aircraft;

 

c)                                      corrective Bombardier engineering design
changes and modification kits of Bombardier Parts and material for the Aircraft
which will, in the joint opinion of Buyer and Bombardier, cause the performance
of the Aircraft upon Buyer’s installation, to meet or exceed the DRG.  The
modification kits and design changes supplied by Bombardier which provide added
value to Buyer beyond that required to reach the specified guarantee value will
be negotiated by Bombardier and Buyer to define the cost allocation of the
“Added Value”. Failure by Buyer to install a Bombardier change shall result in
the exclusion of the associated malfunction from the dispatch reliability
computation, unless Buyer can demonstrate to Bombardier’s reasonable
satisfaction that the change would not have eliminated the malfunction; and

 

d)                                     Bombardier shall use its reasonable
efforts to require its suppliers to provide corrective action at no charge to
Buyer to the extent required

 

42

--------------------------------------------------------------------------------


 

when Chargeable Technical Delays or Cancellations exceed the guaranteed dispatch
reliability as a direct result of failure of equipment designed by such
suppliers.

 

8.2                                Bombardier’s liability to investigate and
provide corrective action under the terms of this Schedule shall be dependent
upon the quality, extent and regularity of information and data reported to
Bombardier by Buyer.

 

9.0                                 Implementation of Changes

 

Buyer may, at its option, decline to implement any change proposed by Bombardier
under Article 8.0 above.  If Buyer so declines, Bombardier may adjust the number
of Chargeable Technical Delays or Cancellations by an amount consistent with the
expected reduction in Chargeable Technical Delays or Cancellations based on
reasonable substantiation to Buyer and on other operator experience, if any, as
if such change has been incorporated.  Bombardier shall not make adjustments
when Buyer has demonstrated to Bombardier’s reasonable satisfaction that such
change is not cost effective to Buyer.

 

10.0                           Duplicate Remedies

 

It is agreed that Bombardier shall not be obligated to provide to Buyer any
remedy which is a duplicate of any other remedy which has been provided to Buyer
elsewhere under the Agreements, by the Power Plant manufacturer or by any
vendor.

 

11.0                           Limitation of Liability

 

THE DISPATCH RELIABILITY GUARANTEE PROVIDED IN THIS SCHEDULE AND THE OBLIGATIONS
AND LIABILITIES ON THE PART OF BOMBARDIER UNDER THE AFORESAID GUARANTEE ARE
ACCEPTED BY BUYER AND ARE EXCLUSIVE AND IN LIEU OF, AND BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER REMEDIES, WARRANTIES, GUARANTEES OR
LIABILITIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS DISPATCH RELIABILITY
GUARANTEE CONCERNING EACH AIRCRAFT DELIVERED UNDER THE SUPPLEMENT, ARISING IN
FACT, CONTRACT, LAW, TORT, STRICT PRODUCTS LIABILITY OR OTHERWISE INCLUDING,
WITHOUT LIMITATION, ANY OBLIGATION, LIABILITY, CLAIM OR REMEDY WHETHER OR NOT
ARISING FROM NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED) OF BOMBARDIER, ITS
OFFICERS, EMPLOYEES, AGENTS OR ASSIGNEES, OR WITH RESPECT TO ANY IMPLIED
WARRANTY OF FITNESS OR MERCHANTABILITY, ANY IMPLIED CONDITION, ANY IMPLIED
WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OR

 

43

--------------------------------------------------------------------------------


 

TRADE, LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSS OR DAMAGES.

 

12.0                           In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void as
to the undelivered Aircraft.

 

13.0                           The provisions of this Schedule are personal to
Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

14.0                           This Schedule constitutes an integral part of the
Supplement and is subject to the terms and conditions contained therein.

 

15.0                           Should there be any inconsistency between this
Schedule and the Agreement and/or the Supplement with respect to the subject
matter covered by the terms hereof, then this Schedule shall prevail

 

For and on behalf of

 

For and on behalf of

 

 

 

 

 

 

SKYWEST AIRLINES, INC.

 

BOMBARDIER INC.

 

 

Bombardier Aerospace

 

 

 

 

 

 

Signed:

“Brad Rich”

 

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

 

Scott Preece

 

Executive Vice President

 

 

Manager, Contracts

 

CFO, and Treasurer

 

 

Regional Aircraft

 

 

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

 

Eric Christensen

 

 

 

Vice President, Planning

 

 

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 8 TO SUPPLEMENT NO. PA-489-2

 

PERFORMANCE GUARANTEE

 

1.0                                 AIRCRAFT CONFIGURATION

 

The guarantees listed below are based on the CRJ700 ER Aircraft configuration as
defined in Bombardier Aerospace Type Specification RAD-670-100 issue E, with
buyer optional features and equipped with GE CF34-8C1 engines as defined in GE
document CF34-8C1 Installation Manual reference GEK 105093. The weight data
corresponds to the 75000 lb MTOW design weight option. Appropriate adjustments
shall be made for any changes in configuration approved by the Buyer and
Bombardier or otherwise allowed by the Purchase Agreement and which cause
changes to the performance of the Aircraft.

 

2.0                                 PERFORMANCE GUARANTEE


 


2.1                               TAKE-OFF PERFORMANCE

 

FAR take-off field length, at a take-off gross weight of 75000 lb at the start
of ground run, at sea level with zero runway slope, no obstacles, zero wind, ISA
conditions, flaps 20o, shall be not more than 5550 feet.

 


2.2                               LANDING PERFORMANCE


 

FAR landing field length, at a landing weight of 67000 lb, sea level, ISA
conditions, no obstacles, shall be not more than 5090 feet.

 


2.3                               SPEED


 

Level flight airspeed at 65000 lb gross weight, at a pressure altitude of 35000
ft, using maximum cruise thrust with A.C.U. bleeds only, in ISA conditions shall
not be less than 0.80 M, 461 knots.

 


2.4                               SPECIFIC AIR RANGE


 

The nautical air miles per pound of fuel in ISA conditions, at 35000 ft pressure
altitude, at an aircraft gross weight of 65000 lb, at a true Mach number of 0.77
M shall be not less than 0.135 nam/lb.

 

45

--------------------------------------------------------------------------------


 


2.5                               MISSION PERFORMANCE


 


2.5.1                      MAXIMUM RANGE GUARANTEE


 

For a mission with an equivalent still air range (stage length) of 1541 nautical
miles, when operated under the conditions specified below with the fixed
quantities and allowances specified in article 2.5.2, the block fuel burnt shall
not be more than 12329 lb when carrying a fixed payload of 15400 lb
representative of 70 passengers at 220 lb.

 

The mission is flown in ISA conditions throughout.

Climb is made starting at sea level to 37000 ft pressure altitude using a climb
speed schedule of 250 KCAS/ 0.70 M.

 

Initial cruise is at 37000 feet pressure altitude at a cruise Mach number of
0.77 M. Thrust during initial cruise is not to exceed maximum cruise thrust.

 

A step climb from 37000 feet to 39000 feet pressure altitude is made using a
climb speed of 0.70 M. Final cruise is at 39000 ft pressure altitude at cruise
Mach number of 0.77 M. Thrust during final cruise is not to exceed maximum
cruise thrust.

 

Descent is made from 39000 ft pressure altitude to sea level using a descent
speed schedule of 0.70 M / 250 KCAS.

Usable reserve fuel remaining at the end of the approach and landing phase is
2831 lb. This fuel is based on the reserve profile as specified in
article 2.5.2.

 


2.5.2                       FIXED QUANTITIES AND ALLOWANCE


 

For the purpose of this guarantee the following are fixed quantities and
allowances:

 

• 10 minutes engine start and taxi fuel

 

230 lb

• 1 minute take-off fuel including acceleration
to initial climb speed (no distance credit)

 

150 lb

• 2 minute approach and landing fuel (no distance credit)

 

100 lb

• Usable reserve fuel remaining upon completion
of landing phase, based on the reserve profile specified below:

 

2831 lb

 

1) 100 nm (185 km) diversion including:

i) climb from sea level to 22000 feet at a speed of 250 KCAS

ii) cruise at 22000 ft at long range cruise speed (LRC)

 

46

--------------------------------------------------------------------------------


 

iii) descent to sea level at a speed of 250 KCAS.

 

2) plus fuel equivalent to 45 minute hold at 22000 feet and minimum drag speed
(VMD).

 

The stage length is defined as the sum of the climb, cruise and descent
distances.

 

M denotes true Mach number.

 

Block fuel includes engine start, taxi, take-off, climb, cruise, descent,
approach and landing.

 

The guarantee is based on the fixed estimated O.W.E. of 44670 lb as detailed in
section 3.1.

 

3.0                                 WEIGHTS


 


3.1                                 ESTIMATED OPERATING WEIGHT EMPTY


 

The Operating Weight Empty (OWE) used in section 2.5 is based on the following
values:

 

Manufacturing Weight Empty Guarantee

 

37184 lb

 

 

 

Customer Options

 

 

• Economy Class Seat

 

1568 lb

• Installed Type Specification Items

 

2739 lb

• Installed Customer Requested Options

 

1293 lb

• Installed Ovens/Beverage Makers

 

43 lb

 

 

 

Operational Items

 

 

• Flight & Cabin Crew

 

 

• Pilot / Copilot

 

360 lb

• Crew Baggage

 

40 lb

• Flight Manuals

 

40 lb

• Forward Attendant

 

150 lb

• Aft Attendant

 

150 lb

• Cabin Crew Baggage

 

40 lb

• Galley Inserts & Consumables

 

 

Galley G1

 

 

3 ½ Size Meal/Beverage Cart

 

99 lb

1 ½ Size Waste Cart

 

33 lb

3 Standard Container

 

17 lb

 

47

--------------------------------------------------------------------------------


 

• Consumables

 

449 lb

 

 

 

• Galley Water (11 USG)

 

92 lb

• Lavatory Water (10 USG)

 

83 lb

• Toilet Fluids (2.3 USG)

 

20 lb

• Unusable Fuel (33.8 USG)

 

228 lb

• Engine Oil (5.8 USG)

 

42 lb

 

 

 

Operating Weight Empty

 

44670 lb

 


3.2                               MAXIMUM ZERO FUEL WEIGHT GUARANTEE


 

The Maximum Zero Fuel Weight (M.Z.F.W.) shall not be less than 62300 lb
(28259 kg).

 


3.3                               MAXIMUM LANDING WEIGHT GUARANTEE


 

The Maximum Landing Weight (M.L.W.) shall not be less than 67000 lb (30391 kg).

 


3.4                               MAXIMUM TAKE-OFF WEIGHT GUARANTEE


 

The Maximum Take-off Weight (M.T.O.W.) shall not be less than 75000 lb
(34019 kg).

 

4.0                                 PERFORMANCE GUARANTEE CONDITIONS


 

4.1                               All guaranteed performance data are based on
the ICAO International Standard Atmosphere (ISA) unless noted otherwise. 
Altitudes are pressure altitudes.

 

4.2                               FAR take-off and landing performance are based
on the requirements of FAR 25 amended with FAA NPRM 93-8 document.

 

4.3                               Take-off and landing performance guarantees
are based on operation from hard surfaced, level and dry runways with no wind,
no line-up allowance and no obstacle unless noted otherwise and with anti-skid
and automatic spoilers operative.

 

4.4                               When establishing the take-off performance, no
air shall be bled from the engine(s) for cabin air conditioning or anti-icing.
The APU shall be off.

 

4.5                               Speed, specific air range, and the climb,
cruise, and descent portion of the mission guarantee include allowance for
normal engine bleed and power extraction. Normal engine bleed is defined as the
bleed required to maintain a

 

48

--------------------------------------------------------------------------------


 

cabin pressure altitude not exceeding 8000 feet at the maximum operating
altitude with an average cabin ventilation rate of not less than 810 ft3 /min
(22.9 m3 /min) and a cabin temperature of 72°F (22°C).

 

4.6                               Normal power extraction assumes a load of 45
HP per engine with both engines operative and a load of 65 HP with one engine
inoperative.

 

4.7                               Fuel density is assumed to be 6.70 pounds / US
gallon (0.803 kg/l). All performance guarantees are based on the use of a fuel
with a lower heating value (LHV) of 18550 BTU / pound (43147 kilojoules/kg) and
on an Aircraft centre of gravity location of 25% of the mean aerodynamic chord.

 

4.8                               All guarantees are contingent upon engine
acceptance test performance acceptable to Bombardier Aerospace, Regional
Aircraft and are applicable to a new airframe - engine combination only.

 

5.0                                 GUARANTEE COMPLIANCE


 

5.1                               Compliance with take-off and landing
performance guarantees shall be demonstrated by reference to the approved
Transport Canada Aircraft Flight Manual.

 

5.2                               Compliance with speed, specific air range and
mission performance guarantees shall be established by calculations based on
flight test data obtained for an aircraft configuration similar to that defined
by this specification and shall be demonstrated by reference to the Flight
Planning and Cruise Control Manual.

 

5.3                               Data derived from tests shall be adjusted as
required by conventional methods of correction, interpolation or extrapolation
in accordance with established aeronautical practices to show compliance with
the performance guarantees.

 

6.0                                 Remedies

 

6.1                               In the event of a shortfall in the guarantees
contained in this Schedule, Bombardier shall endeavor and shall use its
reasonable efforts to develop corrective measures.  Such measures shall be
developed within a period of twelve (12) months from the delivery of the first
Aircraft under the Supplement (or such other longer period as is required in
view of the corrective measures involved).

 

7.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

49

--------------------------------------------------------------------------------


 

8.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

9.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

10.0                           Should there be any inconsistency between this
Schedule and the Agreement and/or the Supplement with respect to the subject
matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

50

--------------------------------------------------------------------------------


 

SCHEDULE 9 TO SUPPLEMENT NO. PA-489-2

 

AIRFRAME DIRECT MAINTENANCE MATERIAL COST GUARANTEE

 

1.0                                 Intent

 

1.1                               The intent of the Airframe direct maintenance
cost guarantee is to achieve the full potential of the maintainability of the
Aircraft through the joint efforts of Bombardier and Buyer.  To that end,
Bombardier agrees to provide credits pursuant to the terms and conditions hereof
and Buyer agrees to provide data defined below.

 

1.2                               The “Airframe” shall mean, with respect to an
Aircraft, such Aircraft including its APU and its components and excluding Power
Plant Parts, related maintenance activities (such as overhaul, hot
section inspection, basic unscheduled repairs, LCF components, scheduled and
unscheduled line replaceable unit repair and overhaul), Buyer Furnished
Equipment (BFE) and Ground Support Equipment (GSE).

 

2.0                                 Airframe Direct Maintenance Cost Guarantee

 

2.1                               Bombardier guarantees that for the fleet of
Aircraft purchased under this Supplement which are operated by Buyer during the
term of this Schedule the cumulative average Airframe direct maintenance cost
per flight hour shall not exceed **** United States Dollars **** USD) (“ADMCG”)
expressed in July 1, 2003 dollars, subject to escalation in accordance with
Appendix B attached hereto, and subject to the following terms and conditions:

 

2.1.1                     The term of this guarantee shall commence on the first
day of the month following delivery of the First Aircraft under this Supplement
and shall end seven (7) years thereafter; and

 

2.1.2                     Appropriate reductions shall be made in material costs
per flight hour for the following:

 

a)                                  Material costs resulting from maintenance
not performed in accordance with approved written procedures or from
configuration changes made by Buyer without Bombardier’s written agreement, or
because recommended Service Bulletins which cause

 

51

--------------------------------------------------------------------------------


 

a reduction in direct maintenance cost have not been incorporated, provided
Buyer has had sufficient time to incorporate said Service Bulletins consistent
with Buyer’s maintenance program.  Bombardier shall not make reductions when
Buyer has demonstrated that such recommended Service Bulletin change is not cost
effective for Buyer.  In the event of a disagreement between Bombardier and
Buyer as to the cost-effectiveness of a recommended Service Bulletin change
proposed by Bombardier, Buyer will explain its financial analysis used to
evaluate the implementation of such recommended Service Bulletin;

 

b)                                 Material costs incurred to repair damages
resulting from accidents, foreign object damage (FOD), negligence in maintaining
the Aircraft or for modification of the Aircraft which may be capitalized by
Buyer (except for actions on Airworthiness Directives);

 

c)                                  Credits, warranty payments, guarantee
payments or other payments such as parts or services at reduced cost that
Bombardier or vendors have made that compensate Buyer for or reduce Buyer’s
direct maintenance cost;

 

d)                                 An Airframe that has not been maintained in
accordance with Buyer’s regulatory agency approved initial maintenance program
unless mutually agreed to by Buyer and Bombardier;

 

e)                                  Scheduled maintenance checks which are not
accomplished consistent with Buyer’s standard maintenance practices; and

 

f)                                    Material costs incurred due to shipping,
transportation and handling delays.

 

52

--------------------------------------------------------------------------------


 


3.0                                 CALCULATION OF COST

 

3.1                                                                              
Airframe Direct Maintenance Material Cost (“ADMMC”)

 

The ADMMC is defined as the annual cost of material consumed, which excludes
initial provisioning purchases, for the direct airframe maintenance of the
Aircraft, less any transportation, duties, taxes or license fees.
Notwithstanding Buyer’s internal cost allocation system, all elements of
indirect material such as cleaning supplies, consumable tools, hydraulic fluids,
oils and greases, welding supplies, sealants, paints, protective coatings,
adhesives or material resulting from damage, misdiagnosis (no fault found) or
misuse are excluded from the calculation of ADMMC.

 

3.2                               Airframe Direct Outside Service Cost (“ADOSC”)

 

The ADOSC is defined as the annual cost expended in outside services for direct
airframe maintenance of the Aircraft.  The ADOSC shall include the total outside
service charges of both labour and material costs, but excluding transportation
and taxes.

 

3.3                               Hourly Airframe Direct Maintenance Material
Cost (“ADMC”)

 

The following formula shall be used to calculate the annual hourly ADMC:

 

ADMC

=

ADMMC+ ADOSC

 

 

 

T

 

Where:

 

 

 

 

 

T

=

Total flight hours for all the Aircraft recorded for the applicable year.

 


4.0                                 CREDIT CALCULATION

 

4.1                               The ADMC calculated in accordance with sub
paragraph 3.3 hereof, shall be compared by Bombardier against the ADMCG
periodically.

 

4.2                               If the ADMC exceeds the ADMCG by more than ten
percent (10%) Buyer’s balance account will be credited with a compensation
credit (“Qb”) calculated in accordance with the following formula:

 

Qb

=

0.5 (ADMC - ADMCG) T

 

53

--------------------------------------------------------------------------------


 

Where:

 

 

 

 

 

Qb

=

Buyer’s compensation credit in dollars when Qb is positive,

 

 

 

ADMC

=

The ADMC values for the relevant year,

 

 

 

ADMCG

=

Airframe Direct Maintenance Cost Guarantee defined in sub paragraph 2.1 hereof,

 

 

 

T

=

Same meaning as used in Article 3.3, above

 

4.3                               If the ADMC is less than the ADMCG, Bombardier
shall accrue an incentive credit (“Qs”) which shall be used as an offset against
any potential liabilities of Bombardier during the term of this Schedule in
accordance with the following formula:

 

Qs

=

0.5 (ADMCG - ADMC) T

 

 

 

Where:

 

 

 

 

 

Qs

=

Bombardier’s incentive credit in dollars when Qs is positive.

 

 

 

ADMC, ADMCG and T shall have the same meaning as used in Article 4.2 above.

 


5.0                                 CREDIT PAYMENT

 

5.1                               At the end of the term of this guarantee, the
sum of Buyer’s compensation credit calculated pursuant to Article 4.2 above, and
the sum of Bombardier’s incentive credit calculated pursuant to Article 4.3
above, shall be compared by the following formula to determine if a credit is
due to Buyer.

 

Credit due Buyer = SQb - SQs

 

Qb and Qs shall have the same meaning as used in Article 4.2 and Article 4.3
above.

 

5.2                               If the credit due to Buyer is positive,
Bombardier shall issue to Buyer a credit memo for the purchase of Bombardier
goods and services for an amount equal to said credit up to a maximum of ****per
Aircraft, and up to a maximum credit of ****for the term of this guarantee.

 

54

--------------------------------------------------------------------------------


 

5.3                               If the credit due to Buyer is negative, Buyer
will be under no obligation to compensate Bombardier, nor shall Bombardier owe
any compensation to Buyer.

 


6.0                                 AUDIT

 

Upon five (5) business days prior written notification by Bombardier to Buyer
and at Bombardier’s expense, Bombardier shall have the right during normal
business hours to audit all charges reported under this Schedule, Buyer’s
applicable maintenance practices and procedures, and applicable Aircraft
records, where normally and customarily maintained, relative to maintenance,
Service Bulletin incorporation and modification of the Aircraft.  Such audit
shall not interfere with the conduct of business by Buyer nor shall Buyer be
required to undertake or incur additional liability or obligations with respect
to the audit.

 


7.0                                 REPORTING

 

7.1                               Bombardier shall provide a quarterly report to
Buyer on the status of the Airframe direct maintenance cost based on data
submitted by Buyer and approved by Bombardier.  Failure of Buyer to provide the
required data, in spite of Bombardier’s notice and within thirty (30) days
thereof, shall void this Schedule.

 

7.2                               The Airframe Direct Maintenance Cost Guarantee
was based upon the assumptions outlined in the Appendix to this Schedule.  Any
deviation from the assumptions outlined in the Appendix shall cause a
modification in the Airframe Direct Maintenance Cost Guarantee by Bombardier.

 

8.0                                 Limitation of Liability

 

THE GUARANTEE PROVIDED IN THIS SCHEDULE AND THE OBLIGATIONS AND LIABILITIES ON
THE PART OF BOMBARDIER UNDER THE AFORESAID GUARANTEE ARE ACCEPTED BY BUYER AND
ARE EXCLUSIVE AND IN LIEU OF, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES
ALL OTHER REMEDIES, WARRANTIES, GUARANTEES OR LIABILITIES, EXPRESSED OR IMPLIED,
WITH RESPECT TO SUCH GUARANTEE, ARISING: (A) IN FACT, CONTRACT, LAW, TORT,
STRICT PRODUCTS LIABILITY OR OTHERWISE INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION, LIABILITY, CLAIM OR REMEDY WHETHER OR NOT ARISING FROM NEGLIGENCE
(WHETHER ACTIVE, PASSIVE OR IMPUTED) OF BOMBARDIER, ITS OFFICERS, EMPLOYEES,

 

55

--------------------------------------------------------------------------------


 

AGENTS OR ASSIGNEES; OR (B) WITH RESPECT TO ANY IMPLIED WARRANTY OF FITNESS OR
MERCHANTABILITY, ANY IMPLIED CONDITION, ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, LOSS OF USE, REVENUE OR
PROFIT OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
LOSS OR DAMAGES.

 

NOTHING IN THIS ARTICLE 8.0 SHALL BE CONSTRUED TO ALTER OBLIGATIONS EXPRESSLY
ASSUMED BY BOMBARDIER IN ANY OTHER PROVISIONS OF THIS SCHEDULE, SUPPLEMENT OR
THE AGREEMENT.

 

9.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void as
the undelivered aircraft.

 

10.0                           The provisions of this Schedule are personal to
Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

11.0                           This Schedule constitutes an integral part of the
Supplement and is subject to the terms and conditions contained therein.

 

56

--------------------------------------------------------------------------------


 

12.0                           Should there be any inconsistency between this
Schedule and the Agreement and/or the Supplement with respect to the subject
matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

57

--------------------------------------------------------------------------------


 

APPENDIX A

 

AIRFRAME DIRECT MAINTENANCE COST GUARANTEE

 

Guarantee Value Assumptions

 

1.                                       All costs are based upon Specification.

 

2.                                       All costs are based on the maintenance
inspection intervals in the Buyer’s regulatory agency approved initial
maintenance program.

 

3.                                       Annual average Aircraft utilization is
not less than Two Thousand Eight Hundred (2,800) flight hours per year.

 

4.                                       Buyer’s average flight time for the
Aircraft will be Seventy Five (75) minutes per departure.

 

5.                                       All scheduled maintenance checks and
component removal / replacement will be performed in-house.  All component
repairs / overhaul will be sub-contracted.

 

58

--------------------------------------------------------------------------------


 

Appendix B

 

ADMCG Economic Adjustment Formula

 

The ADMCG economic adjustment will be calculated using the following Guarantee
Adjustment (GA) Formula.

 

GA

=

G1 - G0

 

 

 

Where G1 = G0 [(M1 / M0) ]

 

 

 

GA

=

ADMCG Value Adjustment

 

 

 

G0

=

ADMCG Value

 

 

 

G1

=

ADMCG Value adjusted to the final year

 

 

 

M1

=

the relevant period index for material obtained by calculating the arithmetic
average of the material indexes published by the United States Department of
Labour - Material Industrial Commodities, Producer Price Index, for the fourth,
fifth and sixth months prior to the relevant date to which the ADMCG is being
adjusted.

 

 

 

M0

=

the delivery year index for material obtained by calculating the arithmetic
average of the material indexes published by the United States Department of
Labour - Material Industrial Commodities, Producer Price Index, for the fourth,
fifth and sixth months prior to July 1, 2003.

 

59

--------------------------------------------------------------------------------


 

SCHEDULE 10 TO SUPPLEMENT NO. PA-489-2

 

CREDIT MEMORANDA

 

1.0                                 In consideration of Buyer having entered
into the Supplement, Bombardier shall issue to Buyer, at the time of delivery of
and payment of amounts due for each of the Aircraft, a sales incentive
allocation credit memorandum (“SIA Credit Memorandum”) in the amount of**** 
Each SIA Credit Memorandum will be issued in July 1, 2003 United States Dollars
and adjusted to the time of Aircraft delivery in accordance with the Economic
Adjustment Formula, but in no case shall be lower than such amount.  The SIA
Credit Memorandum shall be used by Buyer for the purchase of goods and services
as provided by Bombardier or towards the purchase of Spare Parts purchased
directly from Bombardier.  At Buyer’s election, an amount up to and not
exceeding ****of each SIA Credit Memorandum may be used by Buyer against the
Aircraft Purchase Price.

 

2.0                                 In order to assist Buyer with its initial
spares provisioning, Bombardier is prepared to advance Buyer’s SIA Credit
Memorandum for the first ten (10) Aircraft totalling an amount ****expressed in
July 1, 2003 dollars to be used for the purchase from Bombardier of initial
provisioning spares for the Aircraft.  Such credit memoranda will be issued to
Buyer upon Buyer’s placement of an order for initial provisioning of spares for
the Aircraft following execution of the Agreement.

 

In the event that Buyer does not purchase all of the first ten (10) Aircraft,
Buyer agrees to make a cash repayment to Bombardier in the amount of the
advanced SIA Credit Memorandum including economic adjustment for those of the
first (10) Aircraft not purchased.

 

3.0                                 Bombardier shall provide at no cost to
Buyer, engineering services with respect to repairs for which Bombardier has
existing engineering repair solutions and for generic repairs common to the
Aircraft (the “Engineering Services”) to a maximum value of****  Bombardier
shall provide the Engineering Services to Buyer for a period of two (2) years
commencing with the delivery of Buyer’s first Aircraft.

 

60

--------------------------------------------------------------------------------


 

4.0                                 Subject to Buyer purchasing directly from
Bombardier one (1) CRJ700 left hand configuration Quick Engine Change Kit (“QEC
Kit”) at Bombardier’s published List Price, Bombardier will provide to Buyer at
no additional charge one (1) CRJ700 right hand configuration QEC Kit.  The
purchase of these QEC Kits will not be subject to any additional discount and/or
threshold agreements that Buyer may currently have with Bombardier.

 

5.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void as
it applies to the Aircraft being the object of termination.

 

6.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

7.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

8.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

61

--------------------------------------------------------------------------------


 

SCHEDULE 11 TO SUPPLEMENT NO. PA-489-2

 

CREDIT RECONCILLIATION

 

1.0                                 Notwithstanding the provisions of
Schedule 10 of this Supplement, in consideration of Buyer having entered into
this Supplement, Bombardier agrees that five (5) years after the last Aircraft
is delivered to Buyer, at the request of Buyer, it will liquidate in Buyer’s
favour, any credit memoranda amounts, excluding Article 3.0 of Schedule 10 of
this Supplement, issued pursuant to this Supplement and remaining outstanding
following reconciliation of any payments due to Bombardier at that time.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

5.0                                Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

62

--------------------------------------------------------------------------------


 

SCHEDULE 12 TO SUPPLEMENT NO. PA-489-2

 

ROLLING OPTION AIRCRAFT

 

1.0                                 Upon and in consideration of Buyer
exercising an option to purchase an Option Aircraft, Bombardier hereby agrees to
grant Buyer, on a one-for-one basis, the option to purchase an additional Eighty
(80) aircraft (the “Rolling Option Aircraft”) for the benefit of Buyer under the
following general conditions:

 

1.1                                 The price for each of the Rolling Option
Aircraft (“Rolling Option Aircraft Purchase Price”) shall be determined as set
forth in Article 2 of this Supplement plus any product improvement price
changes, from the date of this Agreement to the date of notification.  As used
herein, “product improvement” shall mean an optional feature addition to the
basic Aircraft which brings a plus value that is translated into an increase to
the list price of the Aircraft.

 

1.2                                 The credit memorandum for each of the
Rolling Option Aircraft shall be as set forth in Article 2.3 of this Supplement.

 

1.3                                 One Rolling Option Aircraft block shall be
vested to Buyer immediately upon the exercise of each Option Aircraft block at
which time the delivery date of such aircraft shall be agreed upon.

 

1.4                                 All other terms and conditions applicable to
the Option Aircraft shall apply to the Rolling Option Aircraft upon conversion
of the Rolling Aircraft to the Option Aircraft.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail

 

63

--------------------------------------------------------------------------------


 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

64

--------------------------------------------------------------------------------


 

SCHEDULE 13 TO SUPPLEMENT NO. PA-489-2

 

FUTURE ENGINE UPGRADES

 

1.0                                 As a consideration to Buyer, should
Bombardier at its sole discretion, agree to offer additional engine thrust rate
increases, Bombardier will offer such increase at the following list prices:

 

1.1                                 Engine Thrust Rate increase excluding the
cost of engine upgrades or vendor Service Bulletin, if and when available, will
be offered at the price of ****per pound (lb) of thrust per Aircraft expressed
in July 1, 2003 dollars.

 

1.2                                 Future Hot and High Engine Thrust excluding
the cost of engine upgrades or vendor Service Bulletin, if and when available,
will be offered at the price of ****per pound (lb) of thrust per Aircraft
expressed in July 1, 2003 dollars.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

65

--------------------------------------------------------------------------------


 

For and on behalf of

For and on behalf of

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

66

--------------------------------------------------------------------------------


 

SCHEDULE 14 TO SUPPLEMENT NO. PA-489-2

 

AIRWORTHINESS DIRECTIVES

 

1.0                                 Not withstanding Article 8 of the Agreement:

 

(a)                                  for any CRJ700 specific Airworthiness
Directives (“AD’S”) issued by the FAA against any Aircraft before or after the
Delivery Date for such Aircraft with a terminating action date after such
Delivery Date but prior to a date which is less than three (3) years following
the Delivery Date of such Aircraft, Bombardier shall provide the required
Service Bulletin kits, free of charge, for incorporation by Buyer and Bombardier
shall reimburse Buyer’s labor costs (as set forth in the applicable Service
Bulletin) for such incorporation; and

 

(b)                                 for any CRJ700 specific AD’s issued by the
FAA against any Aircraft with a terminating action date within a five (5) year
period following the Delivery Date of the first Aircraft, Bombardier’s warranty
provisions shall be applicable for those Aircraft with warranty coverage
remaining, but for those Aircraft no longer covered by warranty, Bombardier
shall provide the required Service Bulletin free of charge.  Buyer shall be
responsible for the incorporation of such Service Bulletins unless the AD in
question has a final compliance date prior to the delivery of a particular
Aircraft, in which case the required Service Bulletin will be incorporated by
Bombardier prior to the delivery of such Aircraft.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void as
the undelivered aircraft.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

67

--------------------------------------------------------------------------------


 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

68

--------------------------------------------------------------------------------


 

SCHEDULE 15 TO SUPPLEMENT NO. PA-489-2

 

FUTURE WEIGHT INCREASES

 

1.0                                 Should additional increases in maximum
takeoff weight become available, at Bombardier’s sole discretion, following the
execution of this Supplement, which have not been instigated at the Buyer’s
request, Bombardier agrees that such increase in maximum take off weight shall
be made available to Buyer free of charge, with the exception of any hardware
costs that need to be incorporated to achieve the weight change and any
amortized development cost.  Bombardier shall only be required to make the
increase in maximum take off weight available for Aircraft that are delivered
after the production cut-in date, established at Bombardier’s sole discretion,
and not in-service Aircraft.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this schedule shall become automatically null and void as
the undelivered aircraft.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

5.0                                 Should there be any inconsistency between
this Schedule and the agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this schedule shall prevail

 

For and on behalf of

For and on behalf of

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 16 TO SUPPLEMENT NO. PA-489-2

 

SPARES ESCALATION CAP

 

1.0                                 Notwithstanding Article 2.6.1 of the
Agreement, Bombardier guarantees, for a period of ****(“Term”) from the date of
the execution of the Supplement, the average of the prices for Bombardier Parts
as published in Bombardier’s then current Spare Parts Price Catalogue (“Average
Bombardier Parts Price”), shall not increase by more than **** percent per annum
(“Cap Percentage”).

 

If at the end of the second, third, fourth and fifth years of the Term, the
Average Bombardier Parts Price has increased by more than **** percent from the
previous year, then a credit shall be extended to Buyer in an amount equal to:

 

(i)                                     the percentage increase in the Average
Bombardier Parts Price during that year, less the Cap Percentage; multiplied by

 

(ii)                                  the total amount paid by Buyer during that
year for Bombardier Parts listed in the Spare Parts Price Catalogue.

 

Such credit shall be determined by Bombardier on an annual basis and reconciled
at the end of the Term.  Further, such credit shall be in the form of a credit
note applicable against the purchase by Buyer of goods and services from
Bombardier.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

70

--------------------------------------------------------------------------------


 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

71

--------------------------------------------------------------------------------


 

SCHEDULE 17 TO SUPPLEMENT NO. PA-489-2

 

TERMINATION

 

1.0                                 Bombardier and Buyer agree that this
Supplement remains conditional and subject to the following:

 

(i)                                     approval by Buyer’s Board of Directors
(the “Board Approval”) to be received on or before September 10, 2003. Buyer
will provide Bombardier with written notification of its Board Approval by
midnight (mountain time) on September 10, 2003. If no such notice is received by
Bombardier or provided to Buyer under (ii) below, this Supplement shall be in
full force and effect; and,

 

(ii)                                  approval by Bombardier’s Board of
Directors (the “Bombardier Board Approval”) to be received on or before
September 10, 2003.  Bombardier will provide Buyer with written notification of
Bombardier Board Approval by midnight (eastern standard time) on September 10,
2003.  If no such notice is received by Buyer or provided to Bombardier under
(i) above, this Supplement shall be in full force and effect.

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

72

--------------------------------------------------------------------------------


 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

73

--------------------------------------------------------------------------------


 

SCHEDULE 18 TO SUPPLEMENT NO. PA-489-2

 

PURCHASE OF BOMBARDIER AIRCRAFT BEARING
MANUFACTURER’S SERIAL NUMBER 10003

 

1.0                                 In consideration of Buyer having entered
into the Supplement, should Buyer elect to purchase Bombardier aircraft bearing
Manufacturer’s Serial Number 10003 (“S/N 10003”) as one (1) of the Aircraft
referenced in Article 1.1 of the Supplement, in addition to the credit
memorandum referenced in Article 2.3 of the Supplement, Bombardier shall issue a
credit memorandum in the amount of **** expressed in July 1, 2003 dollars (the
“S/N 10003 Credit Memorandum”).  Such S/N 10003 Credit Memorandum shall be
adjusted to the date of delivery of the Aircraft in accordance with the Economic
Adjustment Formula, but, when adjusted, shall in no case be lower than such
amount.  The S/N 10003 Credit Memorandum may be used by Buyer against the
Purchase Price for S/N 10003 or may be used in equal parts of **** expressed in
July 1, 2003 dollars, against the Aircraft Purchase Price for each of the thirty
(30) firm Aircraft set forth in Article 1.1 of the Agreement, which amount shall
be adjusted to the date of delivery of the applicable Aircraft in accordance
with the Economic Adjustment Formula, but, when adjusted, shall in no case shall
be lower than such amount.   Buyer shall notify Bombardier on or before
October 15, 2003 whether it elects to purchase S/N 10003 and how it elects to
apply the S/N 10003 Credit Memorandum.

 

2.0                                 In addition, should Buyer elect to purchase
S/N 10003, the Service Life Policy provisions set forth in Article 3.0 of the
Agreement shall be replaced by the Service Life Policy provisions set forth in
Attachment 1 to this Schedule 18 for S/N 10003 only.

 

3.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

4.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

5.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

6.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

74

--------------------------------------------------------------------------------


 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

75

--------------------------------------------------------------------------------


 


ATTACHMENT 1 TO SCHEDULE 18 TO SUPPLEMENT NO. PA-489-2


 


ARTICLE 3  -  SERVICE LIFE POLICY


 

3.1                                 Applicability

 

The Service Life Policy (“SLP”) described in this Annex B, Article 3 shall apply
if premature structural failures, compared to the rest of the fleet
(“failures”), occur in any Covered Component which is defined in Annex B
Article 3.7 below.

 

3.2                                 Term

 

3.2.1                        Should such failures occur in any Covered Component
within one hundred and sixty-eight (168) months following delivery of the
Aircraft containing such Covered Component, Bombardier shall, as promptly as
practicable and at its option;

 

(a)                                  design and/or furnish a correction for such
failed Covered Component; or

 

(b)                                 furnish a replacement Covered Component
(exclusive of standard parts such as bearings, bushings, nuts, bolts,
consumables and similar low value items).

 

3.3                                 Price

 

Any Covered Component which Bombardier is required to furnish under this SLP
shall be provided for at a price calculated in accordance with the following
formula:

 

P

=

 C x T

 

 

 

168

 

 

Where:

 

P

=

Price of Covered Component to Buyer;

C

=

Bombardier’s then current price for the Covered Component;

T

=

The total time to the nearest month since the Aircraft containing the Covered
Component was delivered by Bombardier.

 

76

--------------------------------------------------------------------------------


 

3.4                                 Conditions and Limitations

 

3.4.1                        The following general conditions and limitations
shall apply to the SLP:

 

(a)                                  the transportation cost for the return to
Bombardier’s designated facility, if practicable, of any failed Covered
Component necessary for failure investigation or redesigning studies shall be
borne by Buyer;

 

(b)                                 Bombardier’s obligations under this SLP are
conditional upon the submission of reasonable proof acceptable to Bombardier
that the failure is covered hereby;

 

(c)                                  Buyer shall report any failure of a Covered
Component in writing to Bombardier’s Warranty administrator within two (2)
months after such failure becomes evident.  Failure to give this required notice
shall excuse Bombardier from all obligations with respect to such failure;

 

(d)                                 the provisions of Annex B Article 1.9 of the
Warranty (except for subparagraphs (d) and (e) thereof) are incorporated by this
reference and shall condition Bombardier’s obligations under this SLP with
respect to any Covered Component;

 

(e)                                  Bombardier’s obligations under this SLP
shall not apply to any Aircraft which has not been correctly maintained or
modified in accordance with the specifications or instructions contained in the
relevant Aircraft Maintenance manual, Structural Repair Manual and/or Service
Bulletins which are furnished to Buyer prior to receipt by Bombardier from Buyer
of any notice of an occurrence which constitutes a failure in a Covered
Component.  The provisions of this subparagraph shall not apply in the event
that Buyer furnishes reasonable evidence acceptable to Bombardier that such
failure was not caused by Buyer’s failure to so modify the Aircraft;

 

(f)                                    this SLP shall not apply to a Covered
Component where the failure results from an accident, abuse, misuse,
degradation,  negligence or wrongful act or omission, unauthorized repair or
modification adversely affecting a Covered Component, impact or foreign object
damage, to any Covered Component.

 

77

--------------------------------------------------------------------------------


 

3.5                                 Coverage

 

This SLP is neither a warranty, performance guarantee nor an agreement to modify
the Aircraft to conform to new developments in design and/or manufacturing
techniques.  Bombardier’s obligation is only to provide correction instructions
to restore the structural integrity of a Covered Component to it’s original
state or furnish replacement parts at a reduced price as provided in this SLP.

 

3.6                                 Assignment

 

Buyer’s rights under this SLP shall not be assigned, sold, leased, transferred
or otherwise alienated by contract, operation of law or otherwise, without
Bombardier’s prior written consent.  Any unauthorized assignment, sale, lease,
transfer, or other alienation of Buyer’s rights under the SLP shall immediately
void all of Bombardier’s obligations under the SLP.

 

3.7                                 Covered Component

 

Only those items or part thereof listed in the applicable Supplement shall be
deemed to be a Covered Component, and subject to the provisions of this SLP.

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 19 TO SUPPLEMENT NO. PA-489-2

 

PURCHASE OF BUYER SELECTED OPTINAL FEATURE CR00-215 -
MTOW – 75,000 LBS (EXTENDED RANGE VERSION)

 

1.0                                 Should Buyer elect to purchase Bombardier
Buyer Selected Optional Feature CR00-215 - MTOW 75,000 lbs Extended Range
Version (the “ER Option”) directly from Bombardier for any of Buyer’s Aircraft
within a two (2) year period following the delivery of an Aircraft, Buyer may do
so at a purchase price of ****per Aircraft expressed in July 1, 2003 dollars. 
At the time of purchase of such ER Option, Buyer may elect to make annual
payments **** per Aircraft, expressed in July 1, 2003 dollars, in arrears for
the first sixteen (16) years and ****per Aircraft, expressed in July 1, 2003
dollars, in arrears for the remaining half (.5) year period, for each ER Option
purchased.  Bombardier shall bill Buyer annually (or semi-annually in the case
of the final payment) at the anniversary date of each respective purchase.  The
purchase price of such ER Option will be adjusted to the date of delivery of the
Aircraft in accordance with the Economic Adjustment Formula, but when adjusted,
shall in no case be lower than such amount.  The availability of such ER Option
shall be subject to Bombardier’s standard lead times.  At Buyer’s election,
Buyer shall be permitted to apply any unused SIA Credit Memorandum, as defined
in Article 1.0 of Schedule 10 to this Supplement, towards such annual or
semi-annual payment(s).

 

2.0                                 In the event of termination of the Agreement
and/or the Supplement, this Schedule shall become automatically null and void.

 

3.0                                 The provisions of this Schedule are personal
to Buyer and shall not be assigned or otherwise disposed of by Buyer without the
prior written consent of Bombardier.

 

4.0                                 This Schedule constitutes an integral part
of the Supplement and is subject to the terms and conditions contained therein.

 

5.0                                 Should there be any inconsistency between
this Schedule and the Agreement and/or the Supplement with respect to the
subject matter covered by the terms hereof, then this Schedule shall prevail.

 

79

--------------------------------------------------------------------------------


 

 

For and on behalf of

For and on behalf of

 

 

 

 

SKYWEST AIRLINES, INC.

BOMBARDIER INC.

 

Bombardier Aerospace

 

 

 

 

Signed:

“Brad Rich”

 

Signed:

“Scott Preece”

 

 

Bradford R. Rich

 

Scott Preece

 

Executive Vice President

 

Manager, Contracts

 

CFO, and Treasurer

 

Regional Aircraft

 

 

 

 

Signed:

“Eric Christensen”

 

 

 

Eric Christensen

 

 

Vice President, Planning

 

 

80

--------------------------------------------------------------------------------